Citation Nr: 1440755	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by fatigue and weight loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 and from January 1991 to May 1991.  The Veteran had Southwest Asia from January 1991 to May 1991.  He also had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Here, the issues certified to the Board on appeal were entitlement to service connection for PTSD and entitlement to service connection for depression.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issue has been recharacterized as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a VA examination in March 2014 the Veteran was noted to have been seen at the Pocatello Vet Center for counseling once a month for the prior few months.  Review of the claims file does not reveal records regarding the Veteran's treatment at the Pocatello Vet Center.  As such, on remand attempts must be made to obtain all records regarding the Veteran's treatment from the Pocatello Vet Center.  38 C.F.R. § 3.159 (2013).

The Veteran reports that he receives treatment at the VA Medical Center in Salt Lake City, Utah.  VA treatment records have been obtained and associated with the claims file.  However, a notation indicates that records that were responsive to a specific search were obtained.  In addition, VA treatment records dated subsequent to December 2013 have not been obtained and associated with the claims file.  On remand, complete VA treatment records regarding the Veteran from the VA Medical Center in Salt Lake City, Utah, must be obtained and associated with the claims file.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has reported that he received treatment from a Dr. T.  VA requested that the Veteran provide the records regarding Dr. T or provide authorization for VA to obtain the records on his behalf in October 2009 and July 2010.  In the Veteran's Substantive Appeal on a VA Form 9, dated in April 2011, the Veteran indicated that he was working on finding these records and that if can locate them he would send them.  The Veteran reported that if he could not locate them, he would send a written statement asking that the decision be made without them.  On remand, the Veteran should be requested again to provide the records or provide authorization for VA to obtain the records from Dr. T.  38 C.F.R. § 3.159.

In October 2009 the Veteran reported that his motivation in pursuing an evaluation for PTSD was for the service-connected benefit and Social Security Disability (SSD).  There is no indication in the claims file that an attempt has been made to obtain the records regarding any claim of entitlement to an award of Social Security Administration (SSA) benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2009).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claim file all records of clinical treatment regarding the Veteran from the Pocatello Vet Center as well as additional treatment records from the VA Medical Center and records from Dr. T., if and only if additional relevant treatment records are received, the claims file must be returned to the examiners who performed the January 2010 and March 2014 examinations for addenda to be prepared regarding whether the Veteran has an undiagnosed illness manifested by fatigue and weight loss and/or psychiatric disorder that is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file the records of the Veteran's treatment at the Pocatello Vet Center.

2.  Obtain and associate with the claims file complete VA treatment records.

3.  After obtaining adequate authorization, attempt to obtain and associate with claims file the records of the Veteran's treatment by Dr. T.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  Thereafter, if and only if additional records are obtained, return the VA medical opinions dated January 2010 and March 2014 to their respective examiners for preparation of addenda.  The addenda should respectively address the questions of whether the Veteran had an undiagnosed illness manifested by fatigue and weight loss and/or an acquired psychiatric disorder, PTSD and depression, related to his active service.  If the examiners are unavailable or in the event the examiners determine that further examination of the Veteran is necessary, the Veteran should be scheduled for appropriate VA medical examinations.  The Veteran's VA claims file must be furnished to the examiners or the examiners' designee for use in the study of this case.  

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



